UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re: MARY E. BROWN-LEE,

Case No, 19-28702-kmp
Debtor

 

OBJECTION TO CONTINUATION OF THE AUTOMATIC
STAY BY CITY OF MILWAUKEE

 

The City of Milwaukee (the “City”), a creditor of the debtor, by its attorneys, Grant F.
Langley, City Attorney, by Kevin P. Sullivan, Assistant City Attorney, hereby objects (the
“Objection”) to the debtor’s motion for continuation of the automatic stay (the “Motion”) and, in

support of such Objection, represents and shows to the court as follows:

A. FACTS

1. The debtor owes the City $12,107.59 for delinquent real estate taxes for levy
years 2015 and all subsequent years as it relates to the debtor’s property located at 3909 N, 1"
Street and $8,023.92 for delinquent real estate taxes for levy years 2016 and all subsequent years
as it relates to the debtor’s property at 3879 N. 6"" Street (collectively, the “Property”), all as
shown by the property tax searches attached hereto as Exhibits A and B (the “City Claim”),

Be Debtor filed her petition on September 6, 2019 to commence this bankruptcy case
(the “Current Bankruptcy”).

3. The debtor’s most recent bankruptcy proceeding prior to the Current Bankruptcy
was filed July 24, 2018 as case no. 18-27122 and dismissed December 4, 2018 (the “Prior

Bankruptcy”), based upon the debtor’s failure to make plan payments.

Case 19-28702-kmp Doc 23 Filed 09/30/19 Page1of8
4, Because the Current Bankruptcy was filed within one year of the dismissal of the
Prior Bankruptcy, the automatic stay in the Current Bankruptcy is effective only for thirty days
following filing pursuant to operation of 11 U.S.C. § 362(c)(3)(C).

5; In order to prevail on her Motion, and obtain a continuation of the automatic stay,
the debtor must demonstrate that the Current Bankruptcy was filed “in good faith.” 11 U.S.C.
362(c)(3)(B).

B. MOTION AND AFFIDAVIT NOT ACCURATE

6. The Motion and the debtor’s affidavit in support thereof (the “Affidavit”) states
the Prior Bankruptcy was dismissed because of a failure “to provide the trustee with a broker’s
price opinion and file an amended feasible plan.”

ty While this is true, the primary reason for the dismissal of the Prior Bankruptcy
was the debtor’s failure to make any payment to the trustee whatsoever during the pendency of
the Prior Bankruptcy, as demonstrated by the trustee’s status report, a copy of which is attached
hereto as Exhibit C,

8. In failing to include the fact: that the debtor failed to make any payments in the
Prior Bankruptcy, the Motion and Affidavit are not accurate and lack the requisite good faith for
filing the Current Bankruptcy.

C. PROPOSED PLAN NOT FEASIBLE

9, The debtor’s proposed Chapter 13 plan calls for a monthly payment in the amount
of $575.95 per month (the “Plan Payment”),

10. The debtor’s Schedule | relied upon the sum of $244.00 per month as income
from a source identified only as “Kinship” in order to demonstrate her ability to make the Plan

Payment.

Z
Case 19-28702-kmp Doc 23 Filed 09/30/19 Page 2of8
11. The debtor cannot rely upon such a vague, uncertain, nonsustainable and un-
verifiable source of income to fund a large portion of her plan payment while still meeting the
feasibility test of 11 U.S.C. § 1325(a)(6).

12. To propose such an unfeasible Chapter 13 plan demonstrates the debtor’s lack of
good faith in the Current Bankruptcy.

D. FAILURE TO MAKE PAYMENTS

13. The sole (and only very thinly disguised) purpose of the Current Bankruptcy, as
was the case in the Prior Bankruptcy, is an attempt to utilize the automatic stay to prevent the
City from proceeding with an in rem tax lien foreclosure action against the Property in respect of
the City Claim.

14. During the Prior Bankruptcy, the debtor made no payments whatsoever to the
trustee or to the City on taxes levied upon the Property, which remain unpaid and delinquent.

15. — In fact, the amount which the debtor owes the City in respect of the City Claim
has increased steadily and dramatically during the pendency of the Prior Bankruptcy and all
other bankruptcy proceedings, demonstrating the debtor’s continued usage of bankruptcy not as a
means of paying her debts, but as a means of avoiding the consequences of not paying her debts.

16. The debtor’s total failure to make payments, in or during the Prior Bankruptcy,
demonstrates a lack of good faith in connection with the Current Bankruptcy.

E. LACK OF EQUITY AND NO ADEQUATE PROTECTION

17. The current value of the debtor’s Property, as shown by the debtor’s Schedule A
is as follows: (the “Value”):

3879 N. 6" Street - $8,000.00;

3909 N. 11" Street - $11,000.00.

3
Case 19-28702-kmp Doc 23 Filed 09/30/19 Page 3of8
18. The amount of the City Claim in respect of each Property is an amount which is
greater than the Value of each Property.

19. Accordingly, the debtor has no equity in either Property such that, if the
automatic stay were in effect, the court would be obliged to grant relief from the stay with
respect to any act against the Property, all as provided by 11 U.S.C. 362(d)(2).

20. Notwithstanding that the City Claim exceeds the Value of the Property; the
debtor’s proposed Chapter 13 offers no adequate protection for the City Claim.

21. The failure to provide adequate protection for the City Claim demonstrates a lack
of good faith in the Current Bankruptcy.

F. CONCLUSION

22, Based upon the Prior Bankruptcy, during which the delinquent tax obligation in
respect of the Property continued to increase, based further upon the debtor’s bad faith omissions
in the Motion and Affidavit relative to her nonpayment in the Prior Bankruptcy, based further on
the debtor’s failure to make any payments in the Prior Bankruptcy, based further upon the
debtor’s inability to propose a feasible plan, based further on the debtor’s lack of any equity in
the Property, and based further upon the failure to provide the City Claim with adequate
protection, the debtor has failed to meet her burden of proof that the Current Bankruptcy has
been filed in good faith. As the Current Bankruptcy has not been filed in good faith, the court
must not grant the debtor’s Motion.

WHEREFORE, the City objects to the continuation of the automatic stay as it relates to
the City and the Property, and requests that the court deny the Motion such that the automatic
stay terminates 30 days after the filing of the debtor’s petition in the Current Bankruptcy, all

pursuant to 11 U.S.C. 362(c)(3)(C).

4
Case 19-28702-kmp Doc 23 Filed 09/30/19 Page 4of8
Dated, signed and filed at Milwaukee, Wisconsin this 30" day of September, 2019.

Drafted by:

Kevin P. Sullivan

Assistant City Attorney

200 East Wells Street, Suite 800
Milwaukee, WI 53202
414-286-2601
ksulli@milwaukee.gov

CADBO01-263423

GRANT F. LANGLEY
City Attorney

/s/ KEVIN P. SULLIVAN
Assistant City Attorney

State Bar No. 1005718
Attorneys for City of Milwaukee

5

Case 19-28702-kmp Doc 23 Filed 09/30/19 Page 5of8
-roperty Tax Report

City of Milwaukee Property Tax Search

Account Info for 2018

Account Type:
Tax Key / Account Number:
Property Address:

Owner of Record

Name:
Address:
City / State / Zip Code:

Assessed Values

Land:
Improvements:
Total:

REAL ESTATE
2721001000

3879 N 6TH ST

MARY BROWN LEE
3879 N 6TH ST
MILWAUKEE, WI 53212

Total Amount Due Through 09/27/2019

Billed Amounts

Levy Bill Tax Special Special Unpaid
Year NumbePrincipal Charges AssessmentsBalance
2018 51660 $841.11 $100.00 $0.00 $748.62
2017 49480 $693.09 $4,079.00 $0.00 $4,772.09
2016 4239384 $725.26 $0.00 $0.00 $572.12
2015 4077439 $0.00 $0.00 $0.00 $0.00
Summary

Printed on 9/27/2019 at 3:07:46 PM

$3,200

$31,900

$35,100
Interest Costs &
& Fees

Penalties
$89.84 $0.00
$1,431.63 $0,00
$274.62 $135.00
$0.00 $0.00
EXHIBIT

IA

ittps://milwaukee.muniss(HBERie8eOIT LAI KEAG/R PBae/P foe PLU OAD erty PAOLA CH Bspx

Total
Due

$838.46
$6,203.72
$981.74
$0.00

$8,023.92

Account
Status

Delinquent
Delinquent
Delinquent

Paid In Full

Page 1 of

Enforce
Status

2nd InRem File

2nd InRem File

2nd InRem File

2nd InRem File

9/27/20 1$
*roperty Tax Report Page 1 of -
City of Milwaukee Property Tax Search

Account Info for 2018

Account Type: REAL ESTATE

Tax Key / Account Number: 2722334000

Property Address: 3909 N 11TH ST

Owner of Record

Name: MARY BROWN-LEE

Address: 3909 N 11TH ST

City / State / Zip Code: MILWAUKEE, WI 53206-0000

Assessed Values

Land: $2,900
Improvements: $36,000
Total: $38,900

Property Notes

Chapter 13 Bankruptcy
3rd InRem file

Total Amount Due Through 09/27/2019

Billed Amounts

Levy Bill | Tax Special Special Unpaid Interest Costs & Total Account Enforce

Year NumbePrincipal Charges Assessmentsalance & Fees Due Status Status

2018 51868 $776.55 $0.00 $0.00 $691.32 Penge $0.00 $774.28 Delinquent Chapter 13 Bankruptcy
2017 49668 $683.51 $2,324.13 $0.00 $3,007.64 $902.31 $0.00 $3,909.95 Delinquent Chapter 13 Bankruptcy
2016 4239593 $743.84 $2,543.66 $0.00 $622.24 $298.66 $0.00 $920.90 Delinquent Chapter 13 Bankruptcy
2015 4077648 $946.40 $2,635.80 $0.00 $3,582.20 $2,364.26 $556.00 $6,502.46 Delinquent Chapter 13 Bankruptcy
Summary $12,107.59

Printed on 9/27/2019 at 2:43:33 PM

EXHIBIT

om,

 

ittps://milwaukee.munissM8S6ik8-ct 2A KEAD/R daha t2&/P toed PRR MO dperty Padeedr At. &spx 9/27/2001
Case Status Report Page | of 3

Chapter 13 Trustee Online

 

get case status logout Case Status System

Scott Lieske, Chapter 13 Trustee
Status of Claims as of 9/27/2019
Case # 18-27122 GMHClosed - Dismissed

MARY E BROWN-LEE 60 Remaining of 60 Mos.
Pay Unsecured 4.60%
MARY E BROWN, MARY E LEE Current Debtor Pmt: $456.00 / Monthly

Atty: ESSERLAW LLC

 
  
    
    
   
   
 
 

Summary

  
 

Filed; 7/24/2018 Confirm Hearing: Base Amount: $0.00 Debtor Refunds: $0.0
Past Migs 9/6/2018 11:30:00 pian Filed: 8/7/2018 Total Paid In: $0.00

Min to Unsecured: $5,391.44 Balance on Hand: $0.00

Payment History

  

No Payment History

Show Details

Claims
Creditor Name a Pane Cls ae pane Mae Debt se Claimed a Balance ae
ESSERLAW LLC 001-0 L 0.00% $0.00 10 $1,000.00 $0.00 $1,000.00 $0.00 $1,000.00 $0.00
GET IT NOW 002-0 5 5.00% $0.00 24 $600.00 $0.00 $600.00 $0.00 $600.00 $0.00
GET IT NOW 002-1 U 0.00% $0.00 33 $67.07 $0.00 $1,458.32 $0.00 $67.07 $0.00
CITY OF MILWAUKEE 003-0 5 12.00% $0.00 24 $5,344.21 $0.00 $5,344.21 $0.00 $5,344.21 $0.00
CITY OF MILWAUKEE 003-1 5 0.00% $0.00 24 $583.97 $0.00 $583.97 $0.00 $583.97 $0.00
CITY OF MILWAUKEE 004-0 5 0.00% $0.00 24 $583.97 $0.00 $0.00 $0,00Scheduled $0.00
CITY OF MILWAUKEE 005-0 5 12.00% $0.00 24 $7,212.08 $0.00 $7,212.08 $0.00 $7,212.08 $0.00
CITY OF MILWAUKEE 005-1 5 0.00% $0.00 24 $2,471.70 $0.00 $2,471.70 $0.00 $2,471.70 $0.00
CITY OF MILWAUKEE 006-0 S 0.00% $0.00 24 $2,050.70 $0.00 $0.00 $0.00Scheduled $0.00
ROBERT HYNDMAN 007-0 U 0.00% $0.00 33 $0.00 $0.00 $0.00 $0.00 NotFiled $0.00
ce Revenue 008-0 P 0.00% $0.00 28 $727.90 $0.00 $727.90 $0.00 $727.90 $0.00
WI DEPT OF REVENUE 009-0 P 0.00% $0.00 28 $0.00 $0.00 $0.00 $0,00Scheduled $0.00
ACL LABORATORIES 010-0 U 0.00% $0.00 33 $751.00 $0.00 ~—- $0.00 $0.00Scheduled $0.00
AT&T 011-0 U 0.00% $0.00 33 $0.00 $0.00 «$0.00 $0.00 NotFiled $0.00
Feohatee ee. 012-0 U 0.00% $0.00 33 $0.00 $0.00 $0.00 $0.00Scheduled $0.00
CAINE & WEINER 013-0 U 0.00% $0.00 33 $168.00 $0.00 $0.00 $0.00Scheduled $0.00
CHASE 014-0 U 0.00% $0.00 33 $200.00 $0.00 $0.00 $0.00Scheduled $0.00
CHEXSYSTEMS 015-0 U 0.00% $0.00 $0.00 $0.00 NotFiled $0.00
CITY OF MILWAUKEE 016-0 U 0.00% EXHIBIT $0.00 $0.00 $0.00Scheduled $0.00
CITY OF MILWAUKEE 017-0 U 0.00% $0.00 $0.00 $0.00Scheduled $0.00
018-0 U 0.00% ! $0.00 $17,467.46 $0.00 $803.38  §0.00

 

https://www.trust@4S@ hhO/RB CAR/KHsEdis POL. BBx ? EAQINGA3 08197 | 2ARagesHoiUS729... 9/27/2019
